IN THE SUPREME COURT OF PENNSYLVANIA
                             WESTERN DISTRICT

ALDERWOODS (PENNSYLVANIA), A           :   No. 30 WAP 2017
WHOLLY OWNED SUBSIDIARY OF             :
SERVICE CORPORATION                    :
INTERNATIONAL, t/a BURTON L.           :   Appeal from the Order of the
HIRSCH FUNERAL HOME,                   :   Commonwealth Court entered May 10,
                                       :   2017 at No. 693 MD 2016
             Appellant                 :
                                       :
          v.                           :
                                       :
PENNSYLVANIA PUBLIC UTILITY            :
COMMISSION, THE HONORABLE              :
GLADYS M. BROWN, CHAIRMAN, THE         :
HONORABLE ANDREW G PLACE, VICE         :
CHAIRMAN, THE HONORABLE JOHN F.        :
COLEMAN, JR., COMMISSIONER, THE        :
HONORABLE ROBERT F. POWELSON,          :
COMMISSIONER, THE HONORABLE            :
DAVID W. SWEET, COMMISSIONER,          :
AND DUQUESNE LIGHT COMPANY,            :
                                       :
               Appellees               :




                                     ORDER


PER CURIAM


    AND NOW, this 3rd day of August, 2017, the Notice of Appeal is quashed.



    Justice Baer files a Concurring Statement.